Citation Nr: 0638596	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for immersion foot.

2.  Entitlement to service connection for intestinal 
problems.

3.  Entitlement to an initial rating in excess of 20 percent 
for low back strain, for the period from January 15, 2002, to 
September 25, 2003.

4.  Entitlement to a rating in excess of 40 percent for low 
back strain, from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
November 1999.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, in which the RO, 
inter alia, denied the veteran service connection for 
intestinal problems and immersion foot, and granted the 
veteran service connection for low back strain and assigned 
an initial 20 percent rating, effective January 15, 2002.  
The veteran filed a notice of disagreement (NOD) in July 
2002, and the RO issued a statement of the case (SOC) the 
same month.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2002.  
In a January 2005 rating decision, the RO increased the 
veteran's rating for low back strain to 40 percent, effective 
September 26, 2003.

Because the appeal pertaining to low back strain involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO has assigned a 
higher rating of 40 percent for low back strain, because 
higher ratings are available before and after September 26, 
2003, and the appellant is presumed to seek the maximum 
available benefit, the appeal as to this disability 
encompasses the two issues set forth on the title page.  Id; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.  

2.  There is no competent evidence showing that the veteran 
has a current immersion foot or intestinal disability.

3.  For the period January 15, 2002, to September 25, 2003, 
low back strain was manifested by moderate limitation of 
motion, muscle spasm, and left lateral list of the lumbar 
spine.

4.  Since September 26, 2003, low back strain has been 
manifested by forward flexion to no less than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for immersion foot 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for intestinal 
problems are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for a rating in excess of 20 percent for low 
back strain, for the period from January 15, 2002, to 
September 25, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003). 

4.  The criteria for a rating in excess of 40 percent for low 
back strain, from September 26, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71, 4.71a, General Rating Formula for 
renumbered Diagnostic Codes 5235-5243 (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

Regarding the veteran's claims for service connection, in 
January 2002, the RO sent the appellant a notice letter 
informing him that to support a claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO initially adjudicated the claims.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support each claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

Regarding the veteran's appeal for higher ratings for low 
back strain, a May 2005 post-rating RO letter notified the 
veteran and his representative of VA's responsibilities to 
notify and assist him in his claims, and a request to advise 
the RO as to whether there was medical evidence showing 
treatment for low back strain.  This letter also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the condition had 
worsened).  Thereafter, the veteran and his representative 
were afforded an opportunity to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims for a 
higher rating, and has been provided ample opportunity to 
submit such information and evidence.  

The Board also finds that the pre-rating notice letter in 
January 2002 and the post-rating notice letter in May 2005, 
as discussed above, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The May 2005 letter advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Also, the May 2005 letter specifically 
advised the appellant, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)). The 
Board notes that the RO did not readjudicate the veteran's 
claims after providing him notice as to the evidence 
necessary to substantiate a claim for higher rating; however, 
the record shows that the veteran was given an opportunity to 
submit additional evidence pertinent to his claims but did 
not submit such evidence prior to certification of his appeal 
to the Board.  Therefore, readjudication of the veteran's 
claims was unnecessary  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue While the RO has not 
notified the appellant of the criteria for degree of 
disability or effective date of rating pertinent to his 
service connection claims, because the Board's decision 
herein denies service connection for the claimed 
disabilities, no disability rating or effective date is being 
assigned.  Regarding the veteran's claims for higher ratings, 
the Court held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and January 
2005 supplemental SOC (SSOC), and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  While the RO has not provided such notice in this 
case, on these facts, the RO's omission is harmless.  Because 
the Board is denying the claim for a higher rating, no 
effective date is to be assigned.  Hence, there is no 
possibility of prejudice under the notice requirements of 
Dingess/Hartman regarding the veteran's service connection 
claims or the claims for a higher rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  The RO obtained the appellant's service medical 
records and from those VA and private medical providers that 
the appellant identified as having relevant records.  The 
appellant was afforded VA-contracted medical examinations in 
connection with the claims, and the reports of those 
examinations are of record.  The appellant was scheduled for 
a hearing before the Board at his request, which was held in 
August 2006 at the RO; as indicated above a transcript of the 
hearing is of record.  During the Board hearing, the veteran 
submitted additional evidence in support of his claim, along 
with a waiver of his right for initial RO review pursuant to 
38 C.F.R. § 20.1304(c) (2006).  Since the August 2006 Board 
hearing, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with any claim on 
appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

After review of the evidence of record in light of the above 
noted legal authority, the Board finds that service 
connection for the veteran's claimed immersion foot and 
intestinal disorder is not warranted as the veteran is not 
shown to have a current immersion foot or intestinal 
disability.  

The veteran's service medical records show that on April 1993 
entrance examination, the veteran did not have any intestinal 
disabilities.  Further, his feet were shown to be normal.  In 
a November 1994 record, when asked whether the veteran had 
stomach or abdominal pain, nausea, diarrhea, or bloody bowel 
movements while he was in Haiti, he answered "no."  
Moreover, in a December 1994 record, the veteran was not 
found to have any problems or diagnoses as a result of his 
term in Haiti.  A November 1994 record shows that the veteran 
complained of diarrhea for one month.  The diagnosis was 
diarrhea.  An April 1996 medical record shows that the 
veteran complained of vomiting and stomach cramps, but no 
diarrhea.  The diagnosis was constipation.  A March 1998 
medical record shows that the veteran complained of 
experiencing diarrhea two times a day, along with other 
symptoms.  The diagnosis was generalized symptoms that were 
consistent with viral syndrome.  An April 1998 medical record 
shows that the veteran returned for a follow-up visit and his 
symptoms continued.  A September 1998 medical record shows 
that the veteran complained of pain in his kidneys for two 
weeks.  He had previously been diagnosed with kidney stones.  
He was not having aching pain in his kidneys.  The diagnosis 
was urinary tract infection.  The veteran returned in 
September 1998 for follow-up treatment.  After lab work was 
completed, the diagnosis was no stone versus infection.  
Regarding immersion foot, the service medical records do not 
show that the veteran complained of immersion foot or had a 
diagnosis of immersion foot during his period of service.

Post-service medical records submitted by the veteran do not 
show any treatment for or diagnosis of immersion foot or an 
intestinal problem.  In addition, although the service 
medical records show that he was diagnosed with kidney 
stones, diarrhea, and constipation in service, the veteran 
has not shown any medical evidence that indicates he has any 
residuals from his in-service complaints.

Further, during his August 2006 Board hearing, the veteran 
testified that he did not have a current diagnosis for his 
foot disability, nor was he receiving any medical treatment 
for his foot disability.  He also testified that after 
service, he had not received treatment for or been formally 
diagnosed with an intestinal problem.

Thus, notwithstanding the fact that the veteran currently 
seeks service connection for immersion foot and intestinal 
disability, there is no medical evidence of a current 
disability associated with either claim.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claims for service 
connection for immersion foot and intestinal problems must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has a current foot disability and an intestinal 
problem, these claims turn on medical matters.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

Accordingly, the claims for service for immersion foot and an 
intestinal disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, in the absence of any competent evidence 
to support either claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Claims for Higher Ratings for Low Back Strain

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, by rating action of June 2002, the RO granted 
service connection and assigned an initial 20 percent rating 
for low back strain, effective from January 15, 2002.  The 
initial rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a, DC 5295, which is indicative of lumbosacral strain.  
By rating action of January 2005, the RO increased the rating 
for low back strain to 40 percent, effective September 26, 
2003.  The veteran requests higher ratings.

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO has considered the claims for higher 
ratings for low back strain under both the former and revised 
applicable criteria, and has given the appellant notice of 
both criteria (see the July 2002 SOC and January 2005 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

A.  Period from January 15, 2002, to September 25, 2003

Under the criteria in effect prior to September 26, 2003, 
former DC 5295 provided that lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position warranted a 20 
percent rating.  A 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Alternatively, the veteran's disability could be evaluated on 
the basis of limitation of motion.  Under former DC 5292, a 
20 percent rating was assignable for moderate limitation of 
lumbar spine motion; a maximum, 40 percent rating required 
severe limitation of motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6. 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for low back strain, for the period January 15, 2002, 
to September 25, 2003, is not warranted..

In this regard, the veteran's service medical records show 
that he complained of low back pain in March 1999.

Private medical records from D.Z., D.C., dated from November 
1999 to March 2002, show that the veteran's range of motion 
of the lumbar spine in flexion ranged from 45 degrees to 70 
degrees; extension ranged from 10 degrees to 20 degrees; 
right lateral flexion ranged from 20 degrees to 30 degrees; 
left lateral flexion was to 30 degrees; right rotation ranged 
from 30 degrees to 35 degrees; and left rotation ranged from 
25 degrees to 30 degrees.  The veteran was found to have 
muscle spasm on the lumbar spine.  A January 2000 X-ray of 
the lumbar spine revealed left lateral list of the lumbar 
spine, spondylolytic spondylolisthesis of L5 on S1 of five to 
10 percent, remaining postural and biomechanical alterations, 
and hypoplastic ribs at L1, otherwise negative study of the 
lumbar spine from L3 through the sacrum.  Total pathology 
could not be excluded in the upper lumbar region.  A 
September 2001 note from D.Z., D.C. showed that the veteran 
was unable to work for two days in September 2001 because of 
his back condition.

A September 2001 private medical record from R.K., M.D. shows 
that the veteran had minimal spasming on the sacroiliac 
joint.  The veteran had point tenderness on the back.  
Neurological testing was normal.

On April 2002 VA examination, the veteran complained of pain, 
weakness, fatigue, lack of endurance, and stiffness in his 
lumbar spine.  He reported that his pain was worse when he 
played with his daughter or tried to do his job as a lineman.  
Physical examination revealed that the veteran had full range 
of motion in flexion and extension of the lumbar spine.  
Right lateral flexion was to 20 degrees, left lateral flexion 
was to 25 degrees, and bilateral rotation was to 25 degrees.  
The physician stated that range of motion of the lumbar spine 
was primarily limited by stiffness and discomfort, with 
stiffness being the primary component.  The veteran's posture 
and gait were both normal and the neurological examination 
was normal.  An X-ray of the lumbar spine revealed 
transitional lumbosacral segment.  Otherwise it was a 
negative lumbar spine series.  The diagnosis was low back 
strain.

A July 2002 private medical record from R.K., M.D. shows some 
lumbosacral tenderness on palpation and normal neurological 
testing.

Initially, the Board finds that a rating in excess of 20 
percent is not warranted under former Diagnostic Code 5295.  
In this regard, the Board notes that the veteran was shown to 
have left lateral list of the lumbar spine on January 2000 X-
ray.  However, the veteran was not shown to have positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Therefore, as his symptoms more approximate the criteria for 
a 20 percent rating, such as spasm on extreme forward 
bending, the Board finds that a rating in excess of 20 
percent for his low back strain under former Diagnostic Code 
5295.

The Board also finds that, during the period in question, the 
veteran's limitation of motion of the lumbar spine was not 
shown to be severe, so as to warrant a rating in excess of 20 
percent under former Diagnostic Code 5292.  In this regard, 
the Board notes that the veteran's range of motion in flexion 
was normal during the April 2002 VA examination.  Further, 
lateral flexion and rotation only lacked five to 10 degrees 
of range of motion.  The private records, dated from November 
1999 to March 2002, do show that the veteran's limitation of 
motion of the lumbar spine in flexion and extension were to 
45 degrees and 10 degrees, respectively, which shows an 
increased limitation of motion.  However, the same records 
also show that his range of motion in right lateral flexion 
and left rotation lacked at the most 10 degrees of motion, 
and left lateral flexion and right rotation showed a normal 
range of motion.  Further, one medical record showed flexion 
of the lumbar spine to 70 degrees, which shows more of a 
slight to moderate limitation of motion.  Therefore, the 
Board finds that the veteran's overall limitation of motion 
of the lumbar spine, during the period in question, can be 
characterized as no more than moderate.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
assign any higher rating for the veteran's service-connected 
low back disability.  In this regard, the Board finds that 
the veteran does not have residuals of a fracture of the 
vertebra, ankylosis of the spine or intervertebral disc 
syndrome.  Hence, former Diagnostic Codes 5285, 5286, 5289, 
and 5293, are not for application.  Further, using Diagnostic 
Code 5295, for lumbosacral strain, the Board finds that a 
rating in excess of 20 percent is also not warranted.  As 
such, the Board does note that the veteran was shown to have 
left lateral list of the lumbar spine in the January 2000 X-
ray.  However, the veteran was not shown to have positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Therefore, as his symptoms more approximate the criteria for 
a 20 percent rating, such as spasm on extreme forward 
bending, the Board finds that a rating in excess of 20 
percent for his low back strain under Diagnostic Code 5295.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, the Board finds that the current 20 
percent rating adequately compensates the veteran for any 
functional loss due to pain, weakness and fatigability.  In 
this regard, the Board notes that the April 2002 VA examiner 
stated that the veteran's limitation of motion was limited by 
stiffness and discomfort.  Although the veteran reported 
having weakness, fatigue, lack of endurance, and stiffness, 
only stiffness was noted on objective examination.  The Board 
does not find that such a symptom is shown to be so disabling 
as to warrant a higher rating under either DC 5292 or 5295.  
Hence, consideration of the DeLuca factors provides no basis 
for assignment of any higher rating under the applicable 
rating criteria.  

B.  Period from September 26, 2003

Effective September 26, 2003, former Diagnostic Code 5295 has 
been renumbered 5237; however, the criteria for rating all 
musculoskeletal spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for a 20 rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2006).  Under the revised rating 
schedule, forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 40 percent for the veteran's low back strain is not 
warranted.

In this regard, on November 2004 VA examination, the veteran 
reported having pain at a level of eight out of 10.  The pain 
could be elicited by physical activity and stress or come 
without any precipitating factor.  He stated that his 
condition did not cause incapacitation, but he had pain on 
walking, bending or moving about.  He also reported that his 
condition did not result in any time lost from work.  Range 
of motion testing of the lumbar spine revealed flexion to 30 
degrees, extension to 12 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 15 degrees, right rotation 
to 30 degrees, and left rotation to 15 degrees.  Range of 
motion was additionally limited by pain and pain had the 
major functional impact.  Range of motion was not found to be 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  There was also no ankylosis of the 
spine.  The examiner noted that the veteran had signs of 
intervertebral disc syndrome at the lumbar spine.  The 
diagnosis was degenerative disc disease and osteoarthritis of 
the spine, based on findings on an X-ray.  Following the 
examination, the RO requested that the November 2004 VA 
examiner opine as to whether the veteran had chronic and 
permanent nerve root or nerve impairment demonstrated on 
clinical examination.  The examiner stated that the veteran's 
examination did not show such findings.  

Private records from the veteran's chiropractor, dated from 
January 2005 to June 2006 show that the veteran had muscle 
spasm along the lumbar spine and his range of motion of the 
lumbar spine was predominantly with pain.

The veteran also submitted private medical records from R.D., 
M.D., F.A.C.S., dated from March 2005 to November 2005, that 
showed diagnoses of degenerative disc disease, disc 
herniation, and sciatica.  In addition, a March 2005 record 
shows that the veteran had pain with forward flexion.  An 
April 2005 record shows that the veteran could bend forward 
almost to bring his fingers to the lower third of the tibia.  
A November 2005 records shows that the veteran was limited in 
forward flexion.

During his August 2006 Board hearing, the veteran testified 
that he had low back pain radiating down his sciatic nerve.  
He also stated that he had bone on bone movement in his 
lumbar spine.  He also had problems when he drove or sat for 
long periods of time.  He stated that recently, he had lumbar 
problems that caused him to take off from work.  Further, at 
one time, he fell down and needed his wife to pick him up 
because he could not walk.  He stayed in bed for three days 
and missed work.  Prior to this, there were one or two days 
where he would take off from work

Regarding the veteran's diagnoses of degenerative disc 
disease and sciatica, the Board must note that the veteran is 
not service-connected for degenerative disc disease.  Neither 
has his degenerative disc disease been found to be related to 
his service-connected low back strain.  In this regard, the 
Board has not considered any symptomatology that have been 
associated with his degenerative disc disease-specifically, 
his neurological complaints-in evaluating his .

Applying the above symptoms of low back strain to the rating 
criteria, effective September 26, 2003, the Board notes that 
a rating in excess of 40 percent for the veteran's low back 
strain would require unfavorable ankylosis of the entire 
thoracolumbar spine or ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  As the 
veteran was noted to not have ankylosis of the spine during 
the November 2004 VA examination, the Board finds that a 
rating in excess of 40 percent for his low back strain is not 
warranted.

Considering the DeLuca factors, the Board finds that the 40 
percent rating adequately compensates the appellant for any 
functional loss due to pain, weakness and fatigability.  
DeLuca, 8 Vet. App. at 204-7.  In this regard, the November 
2004 VA examiner noted that the veteran's range of motion was 
additionally limited by pain and not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  As 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain, the Board finds 
that the DeLuca factors do not provide for a higher rating 
for the veteran's low back strain.  Further, the veteran's 
symptoms do not show that he has functional loss that warrant 
a higher rating, as he was not found to have fatigue, 
weakness, lack of endurance or incoordination. 

C.	 Both periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing, during any period under 
consideration, the disability under consideration reflects so 
exceptional or so unusual a disability picture so as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the July 2002 SOC).  In this regard, the Board notes that the 
disability has not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), or that the disability warrants frequent 
periods of hospitalization, nor is there any showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  Although the veteran was 
shown to have been unable to work for two days (as shown in 
the September 2001 doctor's note), and he stated during the 
August 2006 Board hearing that he missed days from work 
because of his service-connected low back strain, the 
objective evidence does not show that he has excessively 
missed work due to his service-connected low back strain.  
Therefore, in the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the claim for an initial 
rating in excess of 20 percent for low back strain, for the 
period from January 15, 2002, to September 25, 2003, and the 
claim for a rating in excess of 40 percent for low back from 
September 26, 2003, must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for immersion foot is denied.

Service connection for intestinal problems is denied.

An initial rating in excess of 20 percent for low back 
strain, for the period from January 15, 2002, to September 
25, 2003, is denied.

A rating in excess of 40 percent for low back strain, from 
September 26, 2003 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


